Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 1-4 of Applicant’s Remarks, filed 20 January 2021, with respect to the rejections of claims 62, 64-72, 75, 78-93, 100 and 101 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of these claims over 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 20 January 2021 with respect to the rejections of claims 59-93, pages 4-9 of Applicant’s Remarks filed 20 January 2021, as anticipated by Volkert or obvious over Volkert alone or in combination with Fellers et al patent 5,779,814 have been fully considered but they are not persuasive. 
It is argued that Volkert fails to teach at least the element of increasing the pH of the aqueous fermentation broth resulting in forming of a biphasic solution comprising aqueous layer and a diamine-rich layer, as recited in claim 59, or the element of forming a diamine-rich layer and an aqueous layer by addition of a concentrated strong basic alkaline solution or substance, or at least one inorganic salt to the aqueous fermentation broth, as recited in claim 78. It is asserted that while Volkert does teach increasing the pH of a fermentation broth, including by addition of basic compounds (Volkert [0016, 0066]), in Volkert, the formation of biphasic solution being achieved only after the subsequent addition of an organic solvent (Volkert [0073]).
It is submitted that the claims, read in light of the instant Specification, are broad enough to read on addition of basic solution or substance to the fermentation broth, followed by a subsequent process step of contacting the fermentation broth having an 
See MPEP Section 2111 which states that claims must be given their broadest reasonable interpretation in light of the specification, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 20 January 2021, with respect to claims 94-99 have been fully considered and are persuasive.  The . 
Applicant’s arguments, see pages 4-9 of Applicant’s Remarks, filed 20 January 2021, with respect to the rejection(s) of claim(s) 100 and 101 under Volkert et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suominen et al PGPUBS Document US 2017/0369913 in view of Volkert et al PGPUBS Document US 2010/029292429.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 59-93 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Volkert et al PGPUBS Document US 2010/0292429, or, in the alternative, under 35 U.S.C. 103 as obvious over Volkert et al PGPUBS Document US 2010/0292429 (Volkert), in view of Fellers et al patent 5,779,814 (Fellers).
With respect to independent claims 59 and 78, Volkert discloses a method or process, incorporating a system or apparatus for separating a process stream, and discloses providing an aqueous fermentation broth containing the diamine product of diamino-pentane (DAP) that does not comprise an acidic group, and byproducts from the aqueous, fermentation broth, which constitutes the amine [0002, 0015, 0073], increasing the pH of broth to have an alkaline pH by addition of strong base to form an alkaline solution, with the pH of the elution being made to be greater than 11, such as in the range of 13 to 13.8, inherently more than 1 pH unit above the highest pKa value of the diamine [0016] and being elevated such that a non-valent species of the diamine is formed in an amount greater than 90% of total amount of diamine, the process comprising: creating a biphasic solution by addition of one or more organic solvents, and as a consequence of the previous pH adjustment, [0072, 0073, 0079]; and recovering the diamine by phase separation to separate aqueous layer from diamine-rich layer utilizing techniques including settling or decantation, optionally combined with centrifugation or filtration [0069, 0071, 0074, 0079], and optionally preceded or comprising by contacting an ion exchange resin with the broth to produce a resin 
For independent claim 78, Volkert is also disclosing the separation of amine being from the remainder of the aqueous fermentation broth which includes inorganic salts [0056, 0060, 0062], thus producing a diamine-rich phase having a reduced salt to diamine ratio.
With regard to all the claims, Volkert is silent as to the pKa value of the diamine (DAP) and whether the adjusting of pH explicitly raises the pH of the broth to be more than 1 pH unit above the highest pKa value of the diamine [0016, 0017], and being elevated such that a non-valent species of the diamine is formed in an amount greater than 90% of total amount of diamine [0018], although discloses pH values which are inherently in the range of 13 to 13.8, inherently more than 1 pH unit above the highest pKa value of the diamine and high enough to necessarily create non-valent amine species [0016]. Fellers teaches that DAP and similar diamines have pKa values of approximately 10.9 to 11.0 (column 5, line 39-column 4, line 24 and column 13, lines 3-25 {Table 4}). Thus, optionally, it would have been obvious, to one of ordinary skill in the art of synthesizing and recovering diamines from aqueous, fermentation broths, to have concluded that the pH values disclosed by Volkert after addition of pH adjusting base, would obvious be more than 1 pH unit above the highest pKa value of the diamine, in view of the pKa values of the diamine which are taught by Fellers.   
Volkert further discloses: addition of strong base being sufficient or greater than enough to effect formation of the separation of phases in a bi-phasic solution for claim 60 [0069, 0073]; the fermentation broth being filtered for claim 61 [0069]; the broth 
Volkert also discloses: essential separation of broth constituents including originally present salts or salt contaminants from the diamine-rich layer to inherently yield at least 75% reduction of salt in such layer for claim 79 [0019, 0057, 0060, 0069]; the highly alkaline pH value to which the broth is increased to necessarily forming essentially all non-valent species of the DAP for claim 80 [0018]; physical separation or extraction effected separation of the layers for claim 81 [0073]; the addition of strong base optionally combined with additional or sequential addition of other materials such 
Claims 100 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Suominen et al PGPUBS Document US 2017/0369913 (Suominen) in view of Volkert et al PGPUBS Document US 2010/0292429 (Volkert). Suominen discloses a system or apparatus for recovering a diamine from an aqueous fermentation broth [0059], comprising an ion exchange column, adapted to retain at least a portion of the diamine when the broth is fed to the ion exchange column [0150-0152]; and
a downstream settler configured to produce an amine-depleted aqueous layer and a diamine-rich layer from a diamine-containing elution obtained from the column, as in claim 100 [0161]; or

These claims each differ by requiring the ion exchange column to include a resin which is adapted to retain the diamine, with the elution being obtained from the column.
However, for claims 100 and 101, Volkert thus also teaches a system or apparatus comprising ion exchange resin [0079], decantation unit or settler [0071, 0073] and extractor such as a mixer-settler combination or an extraction column [0072-0075]. It would have been obvious, to one of ordinary skill in the art of synthesizing and recovering diamines from aqueous, fermentation broths, to have utilized resin for retaining the diamine, in the ion exchange column of Suominen, as taught by Volkert, since ion exchange resin has properties enabling it to efficiently capture and retain the diamine from the fermentation broth, or solutions or phases resulting from such broth.
	ALLOWABLE SUBJECT MATTER		
Independent claim 94, and thus also claims 95-99, are now deemed allowable and distinguishing over all of the prior art. It is acknowledged that claim 94 now distinguishes over Volkert, as formerly applied in view of the ion exchange resin being contacted with the aqueous fermentation broth, rather than being contacted with a solvent extraction product of a phase derived from a fermentation broth. Claim 94 is also deemed to distinguish over Suominen in view of the limitation of adjusting the pH of the diamine-containing elution to at least 1.0 pH unit above the highest (or the) pKa value of the diamine, and then subsequently recovering the diamine.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/19/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778